—In an action to recover damages for personal injuries, the defendants Wai Shum Wong and Lot Oi Wong appeal from an order of the Supreme Court, Kings County (Greenstein, J.), dated October 17, 1995, which denied their motion for summary judgment.
Ordered that the order is affirmed, with costs to the defendant City of New York.
The Supreme Court properly denied the appellants’ motion for summary judgment. There are material issues of fact which require a trial (see, CPLR 3212 [b]). O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.